DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 17 February 2021.  Claims 1-9, 11-21 and 23 are pending. The objections to claim 1, 18 and 21 are withdrawn.
Allowable Subject Matter
Claims 1-9, 11-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art failed to show individually or in combination a method of managing at least one of a media file storage relocation for protecting privacy if users imaged in media files, a non-transitory computer readable medium comprising computer executable instructions for executing a method of for protecting privacy if users imaged in media files, and system of for protecting privacy if users imaged in media files as recited in claims 1, 18 and 21, respectively.
Regarding claims 1, 18 and 21, the prior art of record does not disclose in part “detecting at least one member of said group which is imaged in said at least one media file using a recognition function; in response to said detecting transferring said at least one media file from the current storage location to a new storage location of a second account associated with said at least one member” as described in claim 1, and similarly claims 18 and 21. Accordingly, claims 1, 18 and 21 are allowable. Furthermore, the reason for allowance is because of the additional limitations provided in the claims. Claims 2-9, 11-17, 19-20 and 23 are allowed because of their dependence on claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173